     Case 1:18-cv-02595-PGG-KHP Document 85 Filed 09/23/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 9/23/2020
---------------------------------                   X
                                                    :
WIAV SOLUTIONS INC.,                                :            18-CIV-2595 (PGG) (KHP);
                                                                 19-CIV-4978 (PGG) (KHP)
                                                    :
                                Plaintiff,          :
                                                    :
                                                                   PROTECTIVE ORDER
                against                             :
                                                    :
HTC CORPORATION,                                    :
                                Defendant.          :
                                                    :
---------------------------------                   X

   WHEREAS, the Parties having agreed to the following terms of confidentiality, and the

Court having found that good cause exists for the issuance of an appropriately tailored

confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is

hereby;

   ORDERED that the following restrictions and procedures shall apply to the information and

documents exchanged by the parties in connection with the pre-trial phase of this action:

      1.     Counsel for any party may designate any document or information, in whole or in

             part, as confidential if counsel determines, in good faith, that such designation is

             necessary to protect the interests of the client in information that is proprietary, a

             trade secret or otherwise sensitive non-public information. Information and

             documents designated by a party as confidential (the “Confidential Information”)

             shall be stamped “CONFIDENTIAL.”

      2.     The Confidential Information disclosed will be held and used by the person

             receiving such information solely for use in connection with the action.



                                                1
Case 1:18-cv-02595-PGG-KHP Document 85 Filed 09/23/20 Page 2 of 8




3.   Counsel for any party may designate any document or information, in whole or in

     part, as attorneys’ eyes only if counsel determines, in good faith, that such

     designation is necessary to protect the interests of the client in information that is:

     (a) especially sensitive non-public information, commercially sensitive proprietary

     information, a trade secret, or information of any other sort the disclosure of which

     would cause the disclosing party harm; or (b) information that is subject to

     confidentiality provisions of agreements with third-parties which limit a party’s

     ability to freely disclose the information and to which third-parties have objected

     to such disclosure absent a minimum of ATTORNEYS’ EYES ONLY protection.

     Information and documents designated by a party as attorneys’ eyes only (the

     “Attorneys’ Eyes Only Information”) shall be stamped “ATTORNEYS’ EYES

     ONLY.”

4.   All documents designated as “CONFIDENTIAL” shall not be disclosed to any

     person, except:

      a. The requesting party and counsel, including in-house counsel;

      b. Employees of such counsel assigned to and necessary to assist in the
         litigation;

      c. Consultants or experts assisting in the prosecution or defense of the
         matter, to the extent deemed necessary by counsel; and

      d. The Court (including the mediator, or other person having access to
         any Confidential Information by virtue of his or her position with the
         Court).

5.   Documents designated as “ATTORNEYS’ EYES ONLY” shall not be

     disclosed to any person except:

      a. Outside counsel for the receiving party and their paralegals and/or
         legal assistants;



                                        2
Case 1:18-cv-02595-PGG-KHP Document 85 Filed 09/23/20 Page 3 of 8




      b. Independent consultants or experts who are unaffiliated with any
         party and who outside counsel determines, in good faith, are required
         to assist in the prosecution or defense of the matter so long as such
         consultants or experts sign an agreement to be bound by this Order in
         the form attached hereto; or

      c. The Court (including the mediator, or other person having access to
         any Confidential Information by virtue of his or her position with the
         Court);

     unless or until the parties, the Court, Magistrate Judge or other designee of

     the Court determines how such “ATTORNEYS’ EYES ONLY”

     documents shall be used in the action.

6.   Until such time as the parties, the Court, Magistrate Judge or other designee

     of the Court determines how such “ATTORNEYS’ EYES ONLY”

     documents shall be used in the action, “ATTORNEYS’ EYES ONLY”

     documents may only be used by counsel of record for the parties to prepare

     for motion practice or trial and may be used at an interview, deposition or

     trial examination of the person who is the subject of the “ATTORNEYS’

     EYES ONLY” documents, at an interview, deposition or trial examination

     of the author or original recipient of the “ATTORNEYS’ EYES ONLY”

     document, or to dispute the designation of the document as

     “ATTORNEYS’ EYES ONLY.”

7.   Prior to disclosing or displaying the Confidential Information or Attorneys’

     Eyes Only Information to any person counsel must:

      a. Inform the person of the confidential or attorneys’ eyes only
         nature of the information or documents;

      b. Inform the person that this Court has enjoined the use of the
         information or documents by him/her for any purpose other than this
         litigation in the manner set forth herein and has enjoined the
         disclosure of the information or documents to any other person as set


                                       3
Case 1:18-cv-02595-PGG-KHP Document 85 Filed 09/23/20 Page 4 of 8




          forth hereunder; and

      c. Require each such person to sign an agreement to be bound by this
         Order in the form attached hereto.

8.    The inadvertent disclosure of a document or information without designating it as

      “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” shall not constitute a

      waiver of the right to designate such document or information as Confidential

      Information or Attorneys’ Eyes Only Information. Any document or information

      containing Confidential or Attorneys’ Eyes Only material that has been

      inadvertently produced without identification as to its confidential nature as

      provided herein, may be so designated by the party asserting the confidentiality

      classification by written notice within a reasonable time following the discovery

      that the document or information has been produced without such designation. If

      so designated, the document or information shall thenceforth be treated as subject

      to all the terms of this Stipulation and Order.


9.    All depositions shall be presumptively treated as “CONFIDENTIAL” and subject

      to this Stipulation during the deposition and for a period of thirty (30) days after

      the final transcript of said deposition is received by the parties. At or before the

      end of such thirty (30) day period, the deposition, or pages thereof, may be

      designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by any

      party.

10.   The parties reserve the right, but shall not be obliged to, challenge the propriety of

      a “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” designation at any time.

      The failure of any party to challenge the designation of documents as

      “Confidential” or “ATTORNEYS’ EYES ONLY” during the discovery period


                                        4
Case 1:18-cv-02595-PGG-KHP Document 85 Filed 09/23/20 Page 5 of 8




      shall not be a waiver of that party’s right to challenge such designation.

11.   Any Personally Identifying Information (“PII”) (e.g., social security numbers,

      financial account numbers, passwords, or information that may be used for

      identity theft) exchanged in discovery shall be maintained by the receiving party

      in a manner that is secure and confidential and shared only with authorized

      individuals in a secure manner. The producing party may specify the minimal

      level of protection expected in the storage and transfer of its information. In the

      event the party who received PII experiences a data breach, it shall immediately

      notify the producing party of same and cooperate with the producing party to

      address and remedy the breach. Nothing herein shall preclude the producing party

      from asserting legal claims or constitute a waiver of legal rights and defenses in

      the event of litigation arising out of the receiving party’s failure to appropriately

      protect PII from unauthorized disclosure.

12.   Pursuant to Federal Rule of Evidence 502, the production of privileged or work-

      product protected documents or communications, electronically stored

      information (“ESI”) or information, whether inadvertent or otherwise, shall not

      constitute a waiver of the privilege or protection from discovery in this case or in

      any other federal or state proceeding. This Order shall be interpreted to provide

      the maximum protection allowed by Federal Rule of Evidence 502(d). Nothing

      contained herein is intended to or shall serve to limit a party’s right to conduct a

      review of documents, ESI or information (including metadata) for relevance,

      responsiveness and/or segregation of privileged and/or protected information

      before production.



                                        5
Case 1:18-cv-02595-PGG-KHP Document 85 Filed 09/23/20 Page 6 of 8




13.   Notwithstanding the designation of information as “CONFIDENTIAL” or

      “ATTORNEYS’ EYES ONLY” there is no presumption that such information is

      entitled to be sealed by the Court. The parties shall follow the Court’s procedures

      with respect to filing under seal when seeking to submit Confidential or

      Attorneys’ Eyes Only information to the Court.

14.   At the conclusion of litigation, Confidential Information and any copies thereof

      shall be promptly (and in no event later than 30 days after entry of final judgment

      no longer subject to further appeal) returned to the producing party or certified as

      destroyed, except that the parties’ counsel shall be permitted to retain their

      working files on the condition that those files will remain protected.

15.   In the event a party challenges another party’s designation of information as

      “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” counsel shall make a good

      faith effort to resolve the dispute, and in the absence of a resolution, the challenging

      party may seek resolution by the Court. Nothing in this Protective Order constitutes

      an admission by any party that Confidential Information or Attorneys’ Eyes Only

      Information disclosed in this case is relevant or admissible. Each party reserves the

      right to object to the use or admissibility of the Confidential Information.

16.   Nothing herein shall preclude the parties from disclosing material designated to

      be Confidential Information or Attorneys’ Eyes Only Information if otherwise

      required by law or pursuant to a valid subpoena provided that the recipient of

      any such subpoena, order or legal process provides the party that has disclosed

      such information at least seven (7) days written notice prior to such disclosure.




                                        6
        Case 1:18-cv-02595-PGG-KHP Document 85 Filed 09/23/20 Page 7 of 8




         SO STIPULATED AND AGREED.

Dated: September 17, 2020                         Dated: September 17, 2020


By: /s/ Michael Fay                               By: /s/ Jonathan D. Pressment
Michael Fay                                       Jonathan D. Pressment
Chris Sprengle                                    Abbey Gauger
BERG & ANDROPHY                                   HAYNES AND BOONE LLP
120 W. 45th Street, 38th Floor                    30 Rockefeller Plaza, 26th Floor
New York, NY 10036                                New York, New York 10112
Tel.: 646.766-0082                                Tel.: 212.918-8961
mfay@bafirm.com                                   Jonathan.Pressment@haynesboone.com
csprengle@bafirm.com                              Abbey.Gauger@haynesboone.com

Attorneys for Plaintiff WiAV Solutions, Inc.      Attorneys for Defendant HTC Corporation



      SO ORDERED.


                                               KATHARINE H. PARKER, U.S.M.J.


      Dated: New York, New York

              September 23, 2020




                                                  7
    Case 1:18-cv-02595-PGG-KHP Document 85 Filed 09/23/20 Page 8 of 8



                                        Agreement

      I have been informed by counsel that certain documents or information to be
disclosed to me in connection with the action entitled WiAV Solutions, Inc. v. HTC
Corp., No. 18-CIV-2595 (PGG) (KHP) (S.D.N.Y.) and/or WiAV Solutions, Inc. v.
HTC Corp., No. 19-CIV-4978 (PGG) (KHP) (S.D.N.Y.) (the “Actions”) have been
designated as [confidential or attorneys’ eyes only]. I have been informed that any
such documents or information labeled [“CONFIDENTIAL” or “ATTORNEYS’
EYES ONLY”] are confidential by order of the Court.

      I hereby certify and agree that I have read and understand the terms of the
Stipulation and Protective Order (the “Order”) relating to the Action. I agree to be
bound by the terms and conditions of the Order.

       Accordingly, I hereby agree that I will not disclose any information contained in
documents labeled [“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”] to any other
person. I further agree not to use any such information for any purpose other than this
litigation, in the manner permitted by the Order.

DATED:



Signed in the presence of:



(Attorney)




                                            8
